Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites limitation “a first module” (in line 8), “a second module” (in line 8), “each spiral wound module” (in lines 9 and 11), “the first spiral wound module” (in lines 13 and 15). It appears that “a first module” and “first spiral wound module” are referring to same module. Examiner requests the applicant to use consistent terminology throughout the claims to obviate any ambiguity with respect to claim limitations and its interpretation. Following is examiner’s suggestion:
“a first module” in line 8 should be changed to “a first spiral wound module of the plurality of spiral wound modules”,
“a second module” in line 8 should be changed to “a second spiral wound module of the plurality of spiral wound modules”
“each spiral wound module” should be changed to “each of the plurality of spiral wound modules”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011024794A1 (hereinafter referred as “Konishi”, refer attached English language machine translation for claim mapping), in view of US 2016/0228822 (hereinafter referred as “Cao”).
Regarding claims 1 and 2, 
Providing removable end plates would have been an obvious to one of ordinary skill in the art. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961), The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose." Furthermore, providing removable end caps is known in the art, refer paragraphs [0028], [0091], [0104] of Cao. Therefore, It would have been obvious to provide removable end caps to provide access to the membrane modules within the vessel.
Regarding claims 3-6, whether to provide connections for external power to operate the sensors and processor would have been an obvious matter of choice to one of ordinary skill in the art since it is inherent that the sensors and microprocessor requires power to operate and power can either be provided externally or through battery. Selecting locations of the connections and wiring enabling the connections between various components would have been an obvious matter of choice to one of ordinary skill in the art.
Regarding claim 7, Konishi discloses that the microprocessor 107 is held by main body 101 of the anti-telescoping device 100. Providing the processor on the anti-telescoping device or the removable end plate would have been an obvious matter of design choice to one of ordinary skill in the art since changing the location of the microprocessor would not have change the function of the microprocessor.
Regarding claims 8-9, Konishi discloses providing a plurality of sensors (103, 104, 105, 106). Selecting numbers of sensors, microprocessors and wirings connecting 
Regarding claim 10, Konishi further discloses that the sensors and microprocessors communicate with a common central processing unit outside of the assembly (Page 7, 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PRANAV N PATEL/Primary Examiner, Art Unit 1777